United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3672
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                    Raquel Graham,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: August 6, 2018
                               Filed: August 7, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Raquel Graham directly appeals the sentence imposed by the district court1
after she pleaded guilty to a drug offense, pursuant to a plea agreement containing an

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
appeal waiver. Her counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court imposed a substantively unreasonable sentence.

      We will enforce the appeal waiver in this case because our review of the record
demonstrates that Graham entered into the plea agreement and the appeal waiver
knowingly and voluntarily, her challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Further,
we have independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), and have found no nonfrivolous issues for appeal outside the scope of the
appeal waiver.

      Accordingly, we dismiss this appeal.
                     ______________________________




                                         -2-